607 So. 2d 482 (1992)
STATE of Florida, Appellant,
v.
Dale DYER and Robert Longboat, Appellees.
Nos. 92-00385, 92-01248.
District Court of Appeal of Florida, Second District.
October 23, 1992.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellant.
James D. Eckert of Belcher, Fleece & Eckert, St. Petersburg, for appellee Dyer.
Herbert E. Gould, St. Petersburg, for appellee Longboat.
ALTENBERND, Judge.
In these consolidated cases, the state appeals orders dismissing one count of a two-count complaint. In both cases, the defendants were charged with grand theft and financial exploitation of an aged person pursuant to section 415.111(5), Florida Statutes (1991). The trial court dismissed the charge of exploitation. We affirm.
The defendants allegedly have used highpressure sales tactics or fraudulent schemes to convince older people to pay exorbitant prices for emergency response systems. Section 415.111(5) states:
A person who knowingly or willfully exploits an aged person or disabled adult by the improper or illegal use or management of the funds, assets, property, power of attorney, or guardianship of such aged person or disabled adult for profit, commits a felony of the third degree.
We agree with the trial court that the alleged sales conduct may be "exploitation" in a general sense, but it does not involve use or management of the aged person's funds for profit.
Affirmed.
DANAHY, A.C.J., and CAMPBELL, J., concur.